Exhibit 10.21

 

SECOND AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT AND WAIVER TO LOAN AND SECURITY AGREEMENT (this
"Amendment") is entered into as of March 11, 2019, by and between CUTERA, INC.,
a Delaware corporation ("Borrower"), and WELLS FARGO BANK, NATIONAL ASSOCIATION
("Bank").

 

RECITALS

 

WHEREAS, Borrower and Bank are currently parties to that certain Loan and
Security Agreement between Borrower and Bank dated as of May 30, 2018, as
amended from time to lime including without limitation by that certain First
Amendment and Waiver to Loan and Security Agreement dated as of November 2, 2018
(as further, amended, restated, modified and/or supplemented from time to time,
collectively, the "Agreement").

 

WHEREAS, prior to the effectiveness of this Amendment, the Revolving Line was an
aggregate principal amount up to the greater of (i) Ten Million Dollars
($10,000,000), (ii) Twelve Million Five Hundred Thousand Dollars ($12,500,000),
if and when Borrower delivers a Compliance Certificate showing TTM Adjusted
EBITDA not less than Seven Million Five Hundred Thousand Dollars ($7,500,000),
or (iii) Fifteen Million Dollars ($15,000,000), if and when Borrower delivers a
Compliance Certificate showing TTM Adjusted EBITDA not less than Ten Million
Dollars ($10,000,000).

 

WHEREAS, Bank and Borrower have agreed, subject to and in accordance with the
terms of this Amendment, to modify the Revolving Line to be an aggregate
principal amount not to exceed Fifteen Million Dollars ($15,000,000) available
if and when Borrower delivers a Compliance Certificate showing TTM Adjusted
EBITDA not less than Ten Million Dollars ($10,000,000).

 

WHEREAS, Bank and Borrower have agreed to modify the Revolving Line and to make
certain other changes in the terms and conditions set forth in the Agreement and
have agreed to amend the Agreement to reflect said changes subject to and in
accordance with this Amendment

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Agreement shall be
amended as follows:

 

1.           Waiver. Borrower acknowledges that there is an existing and uncured
Event of Default arising from Borrower's failure to comply with Section 6.7(b)
(Minimum Adjusted EBITDA; Minimum TTM Adjusted EBJTDA) of the Agreement on
account of Borrower's failure to maintain Adjusted EBITDA not less than Two
Million Five Hundred Thousand Dollars ($2,500,000) as of the last day of the
fiscal quarter ended December 31, 2018 (the "Existing Default"). Provided that
Borrower complies with the terms and conditions of this Amendment and the
Agreement after the date of this Amendment, Bank waives the Existing Defaults.
Bank does not waive any failure to comply with the above-referenced Section of
.the Agreement after the date of this Amendment and Bank does not waive any
other failure by Borrower to perform its Obligations under the Loan Documents at
any time. This waiver is not a continuing waiver with respect to any failure to
perform any Obligation, is specific as to content and time and shall not
constitute a waiver of any other current or future default or breach of any
covenants contained in the Agreement or the terms and conditions of any other
documents signed by a Borrower in favor of Bank. The Bank may still exercise its
rights or any other or further rights against Borrowers because of any other
breach not waived.

 

2.            A new clause (h) is added to Section 6.2 of the Agreement to read
as follows:

 

(h)        As soon as available, but no later than forty five (45) days after
the last day of each fiscal quarter, a Compliance Certificate. Notwithstanding
the foregoing or anything to the contrary contained in this Section 6.2,
Borrower shall not be required to deliver a Compliance Certificate to Bank
pursuant to this Section 6.2 if Borrower has not requested, and Bank has not
made, an Advance.

 

 

--------------------------------------------------------------------------------

 

 

3.            Section 6.7 of the Agreement is hereby amended and restated to
read as follows:

 

6.7          Financial Covenants. Borrower shall maintain the following:

 

 

(a)

Maximum Funded Debt to TTM Adjusted EBITDA. Beginning on the date Bank shall
make any Advance, and as of the last day of each fiscal quarter thereafter, a
maximum ratio of Funded Debt to TTM Adjusted EBITDA of 2.50 to 1.00.

 

 

(b)

Minimum TTM Adjusted EBITDA. Beginning on the date Bank shall make any Advance,
and as of the last day of each fiscal quarter thereafter, TTM Adjusted EBITDA
not less than Ten Million Dollars ($10,000,000).

 

 

(c)

Minimum Cash Balance. At all times, measured on a monthly basis, a balance of
unrestricted cash maintained at Bank equal to at least Fifteen Million Dollars
($15,000,000)

 

4.             The following term and its respective definition in Section 13 is
amended to read as follows:

 

"Revolving Line" is an aggregate principal amount equal to Fifteen Million
Dollars ($15,000,000), if and when Borrower delivers a Compliance Certificate
showing TTM Adjusted EBITDA not less than Ten Million Dollars ($10,000,000).

 

5.            The Form of Notice of Borrowing attached to the Agreement as
Exhibit B is hereby amended to be in the form attached hereto as Exhibit B
(Notice of Borrowing}.

 

6.            The Compliance Certificate attached to the Agreement as Exhibit D
is hereby amended to be in the form attached hereto as Exhibit D (Compliance
Certificate).

 

7.            The amendments set forth in the above paragraphs shall be
effective upon the execution and delivery to Bank of all other contracts,
instruments and documents required by Bank to evidence such amendments.

 

8.            In consideration of the changes set forth herein, immediately upon
signing this Amendment. Borrower shall pay to Bank the expenses that Bank
incurred in connection with this Amendment.

 

9.            Except as specifically provided herein, all terms and conditions
of the Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Agreement shall have the same meaning
when used in this Amendment. This Amendment and the Agreement shall be read
together, as one document.

 

10.          Borrower hereby remakes all representations and warranties
contained in the Agreement and reaffirms all covenants set forth therein.
Borrower further certifies that as of the date of this Amendment there exists no
Event of Default as defined in the Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.

 

 

[remainder of page intentionally left blank; signature page follows]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment be executed as
of the day and year first written above.

 

CUTERA, INC.

 

WELLS .FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Sandra Gardiner

 

By:

/s/ Sara Barton

 

Name:

Sandra Gardiner

 

Name:

Sara Barton 

 

Title:

CFO

 

Title:

Vice President

 

 

 

 

[img01.jpg]

 